Citation Nr: 0434309	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to August 27, 2003, 
for the award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted a total rating due to 
individual unemployability due to the veteran's service-
connected disabilities, effective August 27, 2003.  The 
veteran filed a timely appeal regarding the effective date of 
the award. 

In December 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  In August 2003, the veteran submitted a formal 
application for individual employability due to his service-
connected disabilities. 

2.  A rating decision in January 2004 granted a total 
disability evaluation due to individual unemployability 
(TDIU), effective August 27, 2003, the date of receipt of the 
application for individual unemployability. 

3.  No claim for a TDIU may be inferred on the basis of 
evidence on file relating to the year preceding August 27, 
2003, the date of the TDIU claim.


CONCLUSION OF LAW

The criteria for an effective date prior to August 27, 2003 
for an award of a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5108, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The VCAA was enacted in November 2000.

In the present case, the issue on appeal arises from a claim 
for a total rating based on individual unemployability, which 
is a claim for an increased evaluation.  In this context, the 
Board notes that a substantially complete application was 
received in August 2003.  In September 2003, prior to its 
adjudication of this claim, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to provide VA with any statements from his doctor 
describing his conditions and the treatment thereof, any 
statements from other individuals who from their knowledge 
and observations could describe his health, and any personal 
statements he desired to have part of the record.  Thus, the 
Board finds that the content and timing of the September 2003 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, all VA medical records relevant 
to the claim have been obtained and associated with the 
claims file.  Likewise, the veteran has been evaluated for VA 
purposes in connection with this claim.  Under these 
circumstances, the Board considers the duty to assist 
requirements are met. 


Earlier Effective Date for a TDIU Claim

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  

The veteran contends that his service-connected disabilities 
rendered him unemployable at least as early as the date of 
receipt of his claim for compensation benefits for those 
disabilities, in September 2001.  The Board notes that by 
rating decision dated in June 2002, the RO granted service 
connection for three disabilities, bringing the veteran's 
combined evaluation to 70 percent.  This evaluation was made 
effective September 25, 2001, the date of his claims for 
service connection.  Within this September 2001 letter, the 
veteran did not contend, either directly or indirectly, that 
these disorders had caused his unemployment.  Importantly, 
the veteran at this time did not indicate the severity of the 
disorders at issue in September 2001.  

Entitlement to a total disability rating for compensation 
based on unemployability of the individual (TDIU) requires 
the presence of an impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a  determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the  veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  If there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  The Board notes that in this case, the veteran met 
the percentage requirements for a TDIU beginning on September 
25, 2001, the effective date of the combined 70 percent 
rating for his service-connected disabilities.  

A TDIU is an award of increased compensation.  Effective 
dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, 
the effective date of an increase in compensation shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (emphasis 
added).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. 
§ 3.400(o)(2).  

The phrase "otherwise, the date of receipt of claim" 
applies only if a factually ascertainable increase in 
disability occurred more than one year prior to filing the 
claim for an increased rating.  See Harper v. Brown, 10 Vet. 
App. 125 (1997).  Moreover, the term "increase" as used in 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to 
the next disability level.  See Hazan v. Gober, 10 Vet. App. 
511 (1997).

To determine an appropriate effective date for an increased 
rating, the Board must determine when a claim for an 
increased rating was received and, if possible, when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).  Additionally, 38 
C.F.R. § 3.155(a) provides that any communication or action 
from a claimant, indicating an intent to apply for one or 
more benefits under the laws administered by the VA, may be 
considered an informal claim.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim  has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

As indicated above, in this case, the appellant has been 
eligible (i.e., has met the percentage disability 
requirements) for TDIU benefits since September 25, 2001.  
The appellant thereafter filed a formal claim for individual 
unemployability in August 2003, which was granted and made 
effective from date of receipt of the formal application for 
such benefits (August 27, 2003).  

The Board has carefully reviewed and considered the record in 
this case.  While the veteran met the percentage disability 
requirements for the award of TDIU benefits from September 
2001, the Board finds no indication of a claim for such 
benefits received prior to the formal claim in August 2003.  
Although VA must be alert to informal claims, VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  Simply stated, the 
veteran must file a claim for TDIU in order to receive TDUI.

The Board observes that the record contains no VA or private 
medical records, dated during the one-year period prior to 
August 27, 2003 and pertaining to the veteran's service-
connected disabilities, that indicate that he was 
unemployable due to his service-connected disabilities within 
one year of this claim.  VA outpatient treatment reports 
dated from September 2002 to July 2003 are negative for any 
reference to the veteran's ability to work.  Additionally, 
the Board notes that the fact of unemployment, alone, does 
not constitute a claim for a TDIU in this case.  Therefore, 
the October 2003 VA examination represents the first instance 
in which an opinion on the veteran's employability was 
offered, at which time the examiner declared him unable to 
work.  Thus, there are no records in the year prior to August 
2003 that would constitute an informal claim for a total 
rating based on individual unemployability.  The veteran's 
formal claim, VA Form 21-8940, dated in August 2003, 
represents the earliest indication that the veteran was 
seeking a TDIU.  

The objective evidence of record demonstrates that the 
veteran did not initiate a TDIU claim, either formally or 
informally, prior to August 27, 2003.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  An effective date 
earlier than August 27, 2003 for the award of individual 
unemployability is unwarranted.  


ORDER

An earlier effective date for the total disability rating for 
compensation based on individual unemployability award is 
denied.



	                        
____________________________________________
	JOHN J. CROWELY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



